ATTORNEY GRIEVANCE COMMISSION                            IN THE
OF MARYLAND                                              COURT OF APPEALS
                                                         OF MARYLAND
       Petitioner,

v.                                                       Misc. Docket AG
                                                         No. 51
DAVID LESLIE MCGILL                                      September Term, 2017

       Respondent.


                                          ORDER

       The Court of Appeals of Maryland, having considered the Joint Petition of the

Attorney Grievance Commission and Respondent, David Leslie McGill, to place

Respondent on Inactive Status by Consent pursuant to Maryland Rules 19-736(c), it is this

20th day of      December          , 201 7 ;

       ORDERED, that the Joint Petition be, and it is hereby GRANTED, and the

Respondent, David Leslie McGill, is hereby placed on Inactive Status by consent; and it is

further,

       ORDERED, that the Clerk of this Court shall remove the name of David Leslie

McGill from the register of attorneys in the Court and certify that fact to the Client

Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State

in accordance with Maryland Rule 19-761.




                                                          /s/ Clayton Greene Jr.
                                                         Senior Judge